DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on March 17, 2021.  Claims 1 and 21 have been amended.  Claim 4 has been cancelled.  Claims 1 and 9-32 are currently pending and have been examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  Please see pages 4 and 5 of the specification.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.    
The subject application is a continuation of International Application No. PCT/EP2016/082671.  The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims.  No new matter should be entered.  Specifically:
In claim 1, “wherein the processing circuitry is configured to dynamically generate a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generate cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time, wherein the core engine is further configured to align generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, form trajectories are generated as 4D joint cubes, and each cube is a segment that is associated with spatio-temporal attributes and with the weather measuring parameters, wherein a predicted flight trajectory of the predicted flight trajectories is generated as a time-ordered, dynamical set of states”. 
In claims 13 and 25, “a third-party payment platform through a dedicated port for transmitting payment parameters”.
In claims 14 and 26, “a transfer-out account associated with a mobile telephone”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 9-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 and method of claim 21 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon. 
1. An automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system based on a recognizable nature of flight patterns related to airspace risks for risk sharing of a variable number of risk- exposed units by pooling resources of the risk-exposed units and by providing the risk-transfer system as a self-sufficient operatable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system, wherein the risk-exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and wherein an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system, the risk- transfer system comprising: 
a monitoring device implemented by processing circuitry and configured to capture or measure air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems; 
a core engine implemented by the processing circuitry and linked to the aircraft controllers and/or the ground-based flight controllers via a communication network, the core engine including a filter device configured to filter the monitored air data parameters for detection of flight indicators indicating predicted or actual flight time parameters assigned to a specific flight trajectory of the aircraft; and 
a trigger device implemented by the processing circuitry and configured to dynamically trigger on the data flow pathway via the communication network, the trigger device comprising a flight trigger to trigger and filter predicted flight trajectories generated by the core engine based on the measured air data parameters and flight indicators associated with the generated predicted flight trajectories, wherein the processing circuitry is configured to dynamically generate a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generate cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time, wherein the core engine is further configured to align generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, form trajectories are generated as 4D joint cubes, each cube is a segment that is associated with spatio-temporal attributes and with the therein located weather measuring parameters, wherein a predicted flight trajectory of the predicted flight trajectories is generated as a time-ordered, dynamical set of states, and 
wherein in response to a triggering of an exceeding of the defined time-delay threshold value, operational parameters of the triggered flight trajectory of the aircraft comprising at least flight delay  parameters and flight identification are captured and stored to a table element of a selectable trigger-table assigned to the flight identifier of the aircraft, wherein for each triggered occurrence of a time delay associated with a specific flight trajectory, the core engine is configured to set a corresponding trigger-flag to all risk- exposed units assignable to the specific flight trajectory, and a parametric transfer of payments is allocated to each trigger-flag, the allocation of the parametric transfer of payments to the corresponding trigger- flag is automatically activated by the risk-transfer system for a dynamically scalable loss covering of the risk-exposed units with a definable upper coverage limit, the payments being automatically scaled based on a likelihood of the risk exposure of the specific flight trajectory, and the risk-transfer system is configured to check and monitor the risk accumulation and determine the payment dynamically based on the total risk accumulated and based on defined travel parameters, a loss associated with the triggered time delay being distinctly covered by the risk-transfer system based on the respective trigger-flag and based on the received and stored payment parameters from the pooled risk-exposed units by the parametric payment transfer from the risk-transfer system to the corresponding risk-exposed units by the payment-transfer devices operated or steered by a dynamically generated output signal of the risk-transfer system.  

21. An automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method for an automated, dynamically operatable risk-transfer system based on a recognizable nature of flight patterns for airspace risks sharing of a variable number of risk-exposed units by time-dependent, dynamically balanced pooling of resources of the risk-exposed units and by providing a self- sufficient operatable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system, wherein the risk- exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and wherein an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system, the risk-transfer method comprising:  
monitoring air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems thereby capturing or measuring the air data parameters; 
filtering, by a filter device, the monitored air data parameters for detection of flight indicators indicating predicted or actual flight time parameters assigned to a specific flight trajectory of an aircraft, the aircraft controllers and/or the ground-based flight controllers being linked via a communication network to a core engine of the risk-transfer system; 
dynamically triggering, by a trigger device of the core engine, on the data flow pathway via the communication network, the trigger device comprising a flight trigger for triggering and filtering predicted flight trajectories generated by the core engine based on the measured air data parameters and flight indicators associated with the generated predicted flight trajectories; 
dynamically generating a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generating cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time; 
aligning generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, wherein form trajectories are generated as 4D joint cubes, each cube is a segment that is associated with spatio-temporal attributes and with the therein located weather measuring parameters, a predicted flight trajectory of the predicted flight trajectories is generated as a time-ordered, dynamical set of states;
in response to a triggering of an exceeding of the defined time-delay threshold value, capturing and storing operational parameters of the triggered flight trajectory of the aircraft comprising at least flight delay parameters and flight identification to a table element of a selectable trigger-table assigned to the flight identifier of the aircraft; 
for each triggered occurrence of a time delay associated with the specific flight trajectory, setting, by the core engine, a corresponding trigger-flag to all risk-exposed units assignable to the specific flight trajectory, and allocating a parametric transfer of payments to each trigger-flag, 
wherein the allocating of the parametric transfer of payments to the corresponding trigger-flag is automatically activated by the risk-transfer system for a dynamically scalable loss covering of the risk-exposed units with a definable upper coverage limit; automatically scaling the payments based on a likelihood of the risk exposure of the specific flight trajectory; and 
checking and monitoring, by the risk-transfer system, the risk accumulation and determining the payment dynamically based on the total risk accumulated and based on defined travel parameters, a loss associated with the triggered time delay being distinctly covered by the risk-transfer system based on the respective trigger-flag and based on the received and stored payment parameters from the pooled risk-exposed units by the parametric payment transfer from the risk-transfer system to the corresponding risk-exposed units by the payment-transfer devices operated or steered by a dynamically generated output signal of the risk-transfer system. 


Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 21, since these claims only contain mere instructions to implement the abstract idea on computer components in their ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1 and 21 of processing circuitry does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 21 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 21, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Specifically, air traffic modeling, including through use of weather data and 
In view of the above analysis, independent claims 1 and 21 are not patent eligible.  Dependent claims 9-20 and 22-32 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 9-20 and 22-32 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as using predicted flight delays for risk transfer in providing flight delay insurance (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-13, 15-25 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugosch (US 2015/0170311) in view of Zobell (US 2003/0078719).
Claim 1 recites:
An automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system based on a recognizable nature of flight patterns related to airspace risks for risk sharing of a variable number of risk- exposed units by pooling resources of the risk-exposed units and by providing the risk-transfer system as a self-sufficient operatable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system, wherein the risk-exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and wherein an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system, the risk- transfer system comprising: 
a monitoring device implemented by processing circuitry and configured to capture or measure air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems; (Dlugosch, Fig. 1, [0025], receiver 3 receives log parameters of aircraft including parameters of the flight management system and inertial navigation system)
a core engine implemented by the processing circuitry and linked to the aircraft controllers and/or the ground-based flight controllers via a communication network, the core engine including a filter device configured to filter the monitored air data parameters for detection of flight indicators indicating predicted or actual flight time parameters assigned to a specific flight trajectory of the aircraft; and (Dlugosch, Fig. 1, [0025]-[0027], core engine 2, receiver 3, communication interface 31, filter module 5)
a trigger device implemented by the processing circuitry and configured to dynamically trigger on the data flow pathway via the communication network, the trigger device comprising a flight trigger to trigger and filter predicted flight trajectories generated by the core engine based on the measured air data parameters and flight indicators associated with the generated predicted flight trajectories, (Dlugosch, Fig. 1, [0022], trigger module 4)
wherein the processing circuitry is configured to dynamically generate a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generate cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time, wherein the core engine is further configured to align generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, form trajectories are 
wherein in response to a triggering of an exceeding of the defined time-delay threshold value, operational parameters of the triggered flight trajectory of the aircraft comprising at least flight delay  parameters and flight identification are captured and stored to a table element of a selectable trigger-table assigned to the flight identifier of the aircraft, wherein for each triggered occurrence of a time delay associated with a specific flight trajectory, the core engine is configured to set a corresponding trigger-flag to all risk- exposed units assignable to the specific flight trajectory, and a parametric transfer of payments is allocated to each trigger-flag, the allocation of the parametric transfer of payments to the corresponding trigger- flag is automatically activated by the risk-transfer 
In addition to the motivation statements above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Zobell in Dlugosch since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both are in the field of aircraft fleet risk management and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 9 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the filter device of the core engine is configured to dynamically increment a time-based stack with the transmitted flight delay parameters based on the selectable trigger-table and activate assignment of the parametric transfer of payments to the corresponding trigger-flag by the filter device when a threshold, triggered on the incremented stack value, is reached.  (Dlugosch, Fig. 1, [0027] and [0028], parametric transfer of payments)
Claim 10 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the risk-transfer system operates via the core engine as a centralized risk steering and management cockpit device distinctively and dynamically steering a cover by the core engine, the distribution of the risk being dynamically adapted by the risk-transfer system and/or the capacity being dynamically or statically limited per airline and/or per airport, or rejecting the cover in response to material risk changes or a change of pricing mechanism.  (Dlugosch, Fig. 1, [0026]-[0028], automated loss covering system 7)
Claim 11 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein transferred resources are adapted for each single transferred risk at least in dependency of the time-delay threshold value to the departure of the flight, and a resource based uncertainty factor is scaled dynamically down in dependency of the time-delay threshold value to the departure of the flight.  (Dlugosch, Fig. 1, [0026]-[0028], dynamically scalable loss covering) 


Claim 12 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein a payment-transfer device of the plurality of payment-transfer device or an insurance policy data management device is connected with an external sales system via a dedicated port, and in response to a flight ticket and a flight delay insurance policy being sold, the external sales system transmits insurance policy data to the insurance policy data management device to accomplish the risk transfer from the risk-exposed units to the risk- transfer system.  (Dlugosch, Fig. 1, [0029] and [0037], payment-receiving modules)
Claim 13 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein a payment-transfer device of the plurality of payment-transfer devices is connected with a third-party payment platform through a dedicated port for transmitting payment parameters, at least comprising information of a transfer-out account, information of a transfer-in account, a transfer amount, and a verification key, to the third-party payment platform, and receiving a processing result state from the third-party payment platform.  (Dlugosch, Fig. 1, [0038], payment-receiving modules for third parties)
Claim 15 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 13, wherein the plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources associated with the transfer-out account of a corresponding risk- exposed unit.  (Dlugosch, Fig. 1, [0037], payment-receiving modules, aircraft operators)


Claim 16 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the defined time-delay threshold value is set individually for each of the risk-exposed units depending on the received and stored payments and/or resources from the risk-exposed units for the pooling of their risks.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)
Claim 17 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the defined time-delay threshold value is set individually for each of the risk-exposed units and flights or flight trajectories.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)
Claim 18 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources are assigned to an external sales system of airlines or air transportation sellers, wherein the external sales system transfers a total payment for all of its sold air transportation tickets to risk-exposed units.  (Dlugosch, Fig. 1, [0037], payment-receiving modules, aircraft operators)  
Claim 19 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 18, wherein the external sales system transfers a covering payment only for selected segments of sold air transportation tickets to the risk- exposed units.  (Dlugosch, [0034], system 1 can include or exclude risk exposed units from coverage)

Claim 20 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the processing circuitry is further configured to process risk-related flight trajectory data and to provide a likelihood for the risk exposure of the specific flight trajectory based on the risk-related flight trajectory data, the risk-exposed units are connected to the risk-transfer system via the plurality of payment-transfer devices configured to receive and store payments associable with the pooled risk-exposed units for the pooling of their risks, and the payments are automatically scaled based on the likelihood for the risk exposure of the specific flight trajectory.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)
Claim 21 recites:
An automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method for an automated, dynamically operatable risk-transfer system based on a recognizable nature of flight patterns for airspace risks sharing of a variable number of risk-exposed units by time-dependent, dynamically balanced pooling of resources of the risk-exposed units and by providing a self- sufficient operatable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system, wherein the risk- exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and wherein an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system, the risk-transfer method comprising: (Dlugosch, [0004], Fig. 1, [0017], resource-pooling system 1; [0029], aircraft fleets 41-44 are connected to the resource pooling system by payment receiving modules)  
monitoring air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems thereby capturing or measuring the air data parameters; (Dlugosch, 
filtering, by a filter device, the monitored air data parameters for detection of flight indicators indicating predicted or actual flight time parameters assigned to a specific flight trajectory of an aircraft, the aircraft controllers and/or the ground-based flight controllers being linked via a communication network to a core engine of the risk-transfer system; (Dlugosch, Fig. 1, [0025]-[0027], core engine 2, receiver 3, communication interface 31, filter module 5) 
dynamically triggering, by a trigger device of the core engine, on the data flow pathway via the communication network, the trigger device comprising a flight trigger for triggering and filtering predicted flight trajectories generated by the core engine based on the measured air data parameters and flight indicators associated with the generated predicted flight trajectories; (Dlugosch, Fig. 1, [0022], trigger module 4)
dynamically generating a 3D grid network table representing digitized airspace, where each grid point is a location of weather measure parameters, and generating cubes around the grid points, so an entire airspace is represented by a dynamically generated set of cubes, wherein each cube is defined by its centroid, the original grid point, and associated weather measuring parameters remaining homogeneous within the generated cube during a predefined period of time; aligning generated raw trajectories to the set of cube centroids as fixed 3D positions independent of trajectory data, wherein form trajectories are generated as 4D joint cubes, each cube is a segment that is associated with spatio-temporal attributes and with the therein located weather measuring parameters, a predicted flight trajectory of the predicted flight trajectories being generated as a time-ordered, dynamical set of states; (Dlugosch does not specifically disclose 3D grid network table representing digitized airspace with weather measure parameters and  the predicted flight trajectory being generated as a time-ordered, dynamical set of states.  The related art reference Zobell, Fig. 1, [0061]-[0068], discusses processor 22 
in response to a triggering of an exceeding of the defined time-delay threshold value, capturing and storing operational parameters of the triggered flight trajectory of the aircraft comprising at least flight delay parameters and flight identification to a table element of a selectable trigger-table assigned to the flight identifier of the aircraft; for each triggered occurrence of a time delay associated with the specific flight trajectory, setting, by the core engine, a corresponding trigger-flag to all risk-exposed units assignable to the specific flight trajectory, and allocating a parametric transfer of payments to each trigger-flag, wherein the allocating of the parametric transfer of payments to the corresponding trigger-flag is automatically activated by the risk-transfer system for a dynamically scalable loss covering of the risk-exposed units with a definable upper coverage limit; automatically scaling the payments based on a likelihood of the risk exposure of the specific flight trajectory; and checking and monitoring, by the risk-transfer system, the risk accumulation and determining the payment dynamically based on the total risk accumulated and based on defined travel parameters, a loss associated with the triggered time delay being distinctly covered by the risk-transfer system based on the respective trigger-flag and based on 
Claim 22 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, wherein the risk-transfer system operates via the core engine as a centralized risk steering and management cockpit device distinctively and dynamically steering a cover by the core engine, the distribution of the risk being dynamically adapted by the risk-transfer system and/or the capacity being dynamically or statically limited per airline and/or per airport, or rejecting the cover in response to material risk changes or a change of pricing mechanism.  (Dlugosch, Fig. 1, [0026]-[0028], automated loss covering system 7)
Claim 23 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: adapting the transferred resources for each single transferred risk at least in dependency of the time-delay threshold value to the departure of the 
Claim 24 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, wherein the payment-transfer devices or an insurance policy data management device is connected with an external sales system via a dedicated port, the method further comprising:  in response to a flight ticket and a flight delay insurance policy being sold, transmitting, by the external sales system, insurance policy data to the insurance policy data management device to accomplish the risk transfer from the risk-exposed units to the risk- transfer system.  (Dlugosch, Fig. 1, [0029] and [0037], payment-receiving modules)
Claim 25 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, wherein a payment-transfer device of the plurality of payment-transfer devices is connected with a third-party payment platform through a dedicated port for transmitting payment parameters, at least comprising information of a transfer-out account, information of a transfer-in account, a transfer amount, and a verification key, to the third-party payment platform, and receiving a processing result state from the third-party payment platform.  (Dlugosch, Fig. 1, [0038], payment-receiving modules for third parties)
Claim 27 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: receiving and storing, by the plurality of payment-transfer devices, payments from the risk-exposed units for the pooling of their risks and 
Claim 28 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: setting the defined time-delay threshold value individually for each of the risk- exposed units depending on the received and stored payments and/or resources from the risk-exposed units for the pooling of their risks.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)
Claim 29 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: setting the defined time-delay threshold value individually for each of the risk- exposed units and flights or flight trajectories.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)
Claim 30 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, wherein the plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources are assigned to an external sales system of airlines or air transportation sellers, wherein the external sales system transfers a total payment for all of its sold air transportation tickets to the risk-exposed units.  (Dlugosch, Fig. 1, [0037], payment-receiving modules, aircraft operators)
Claim 31 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 30, wherein the external sales system transfers a covering payment 
Claim 32 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: processing risk-related flight trajectory data and providing a likelihood for the risk exposure of the specific flight trajectory based on the risk-related flight trajectory data, wherein the risk-exposed units are connected to the risk-transfer system by the plurality of payment-transfer devices configured to receive and store payments associable with the pooled risk-exposed units for the pooling of their risks, the payments being automatically scaled based on the likelihood for the risk exposure of the specific flight trajectory.  (Dlugosch, Fig. 1, [0037], automatic scaling of risks)

Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugosch (US 2015/0170311) in view of Zobell (US 2003/0078719) and further in view of Peterson (US 2016/0203561).
Claim 14 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system according to claim 1, wherein the parametric payment transfer from the risk-transfer system to the corresponding risk-exposed units is executed by electronic payment transfer to a transfer-out account associated with a mobile telephone.  (Dlugosch, Fig. 1, [0029] and [0037], payment-receiving modules; [0035], communication networks 50/51.  However, Dlugosch and Zobell do not specifically disclose a mobile phone.  However, the related art reference Peterson, Figs. 2 and 3F, [0054], [0055] and [0058], discusses purchase of insurance over a user interface 312 such as a mobile telephone.  It would have been obvious to a person of ordinary skill in the art at the time of filing to execute payment in Dlugosch utilizing a mobile telephone as disclosed in Peterson since this can 
In addition to the motivation statements above, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Peterson in Dlugosch as modified by Zobell since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, both Peterson and Dlugosch are in the field of insurance and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 26 recites:
The automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer method according to claim 21, further comprising: executing the parametric payment transfer from the risk-transfer system to the corresponding risk-exposed units by electronic payment transfer to a transfer-out account associated with a mobile telephone.  (Dlugosch, Fig. 1, [0029] and [0037], payment-receiving modules; [0035], communication networks 50/51.  However, Dlugosch and Zobell do not specifically disclose a mobile phone.  However, the related art reference Peterson, Figs. 2 and 3F, [0054], [0055] and [0058], discusses purchase of insurance over a user interface 312 such as a mobile telephone.  It would have been obvious to a person of ordinary skill in the art at the time of filing to execute payment in Dlugosch utilizing a mobile telephone as disclosed in Peterson since this can promote an enhanced relationship between the user and the insurance provider as discussed in Peterson, [0022].)


Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered and are addressed below.
Regarding the objection to the drawings, the objection under 37 CFR 1.83(a) is maintained as features of claims 1, 13, 14, 21, 25 and 16 are not shown in the drawings.  Regarding the Applicant’s argument that “there is no requirement that every word in a claim be illustrated”, 37 CFR 1.83(a) is clear in that the drawings must show every feature of the invention specified claims.  If various features of the claims are indeed conventional and do not require illustration since they are not inventive, it is respectfully suggested they be labeled in the drawings as such in the form of a graphical drawing symbol or labeled representation as specified in 37 CFR 1.83(a).  As noted above in greater detail, neither Fig. 5 nor the other drawings show any of a 3D grid network table, 4D joint cubes, third party payment platform or transfer-out account.
Regarding the rejections of claim 4 under 35 U.S.C. 112(a) and (b), these rejections have been withdrawn in view of the cancellation of claim 4.    
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive. Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices, including providing insurance and hedging.  As noted in the remarks, the claims are directed to risk transfer, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the argument concerning multiple flight trajectories prediction, this appears to be merely data received from aircraft and ground-based controllers used to calculate the risk. 
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully noted that although the remarks reviewed the USPTO’s April 19, 2018 Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, the remarks did not specify which features of the claims were believed to be additional elements amounting to an inventive concept.  Regarding the Berkheimer factors, it is respectfully noted that numerous references were cited on the PTO-892 attached to the OA dated 9/18/2019 showing that air traffic 
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  The Applicant argues neither of Dlugosch and Zobell is concerned with a Flight Trajectory Prediction System.  The Examiner respectfully disagrees.  Zobell, Fig. 3, [0084], discusses trajectory modeler 42 which calculates a 4D trajectory containing predicted locations and altitude at future times reading on flight TPS.  Dlugosch, [0019], also discusses planning of four-dimensional (time-related) aircraft trajectories, linked aircraft state data, predicted atmospheric state data and/or any fight intent data and/or parameters related to approach and landing systems or ground control systems.   It is further respectfully noted that the flight TPS features of claims 1 and 21 are subject to a very broad interpretation due to the almost total lack of description in the specification and no representation of these features in the drawings.    
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method executing a risk transfer in view of predicted flight delays.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, risk-transfer, insurance pricing and determining flight delays based on a scheduled flight trajectory in view of weather events are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hale (US 2016/0093222) discusses flight trajectory predictions, [0084].
Bushnell (US 2009/0088972) discusses flight trajectory predictions, [0068].
Bailey (US 2014/0257598) discusses flight trajectory predictions, [0009].
Stewart (US 2013/0085672) discusses flight trajectory predictions with application of environmental conditions, Title.
Baiada (US 2003/0050746) discusses flight trajectory predictions, [0010].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692